695 S.E.2d 21 (2010)
JONES
v.
FOSTER.
No. S10A0278.
Supreme Court of Georgia.
May 3, 2010.
Nevis A. Jones, pro se.
Lypell Foster, pro se.
HUNSTEIN, Chief Justice.
Appellant Nevis Jones appeals the trial court's denial of her motion for contempt and emergency change of custody. Given the lack of a transcript from the hearing on the motion, we find no error and therefore affirm.
In 2002, a final judgment and decree of divorce was entered ending Jones' marriage to appellee Lypell Foster. The divorce decree awarded Foster custody of the parties' minor child but declined to award any child support "[d]ue to the present state of [Jones'] health." Subsequently, Foster apparently filed an action for child support through the Child Support Enforcement Office, and an order was entered granting support from Jones, though it was later terminated due to Jones' health problems.
In 2009, Jones, acting pro se, filed her Motion for Contempt and Emergency Modification of Custody, alleging that Foster had violated the divorce decree by seeking child *22 support and that she should be awarded custody of the couple's child because of past domestic abuse by Foster, Foster's continued harassment of Jones, and various factors involving Foster's current living situation. After a hearing, which was not transcribed, the trial court found that Foster was not in contempt because, although the decree did not award child support due to Jones' then existing health problems, it did not debar Foster from exercising his legitimate right to seek child support at some future time. The trial court also denied Jones' request for change of custody, finding that Jones had failed to show that such a change was necessary or in the best interest of the child.[1]
A trial court's ruling on a motion for contempt will be affirmed on appeal if there is any evidence in the record to support it. Killingsworth v. Killingsworth, 286 Ga. 234(3), 686 S.E.2d 640 (2009). Moreover, in the absence of a transcript of the hearing on such motion, we must presume that the evidence supports the trial court's findings. Blue v. Blue, 279 Ga. 550(1), 615 S.E.2d 540 (2005). Accordingly, we affirm.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Though Jones' motion also asserted a prayer for relief from family violence under OCGA § 19-13-1 et seq., the trial court's order is silent thereon, and, in the absence of a hearing transcript, we can only assume that the trial court deemed this claim to have been abandoned.